








EXCHANGE AND PAYOFF AGREEMENT

EXCHANGE AND PAYOFF AGREEMENT (this "Agreement"), dated as of October __, 2007,
by and among House of Taylor Jewelry, Inc., a Nevada corporation, with
headquarters located at 9200 Sunset Blvd., Suite 425, West Hollywood, California
90069 (the "Company"), and Castlerigg Master Investments Ltd. (the "Investor").

WHEREAS:

A.  

The Company, the Investor and certain other investors (the "Other Investors",
and collectively with the Investor, the "Investors") are parties to that certain
Securities Purchase Agreement, dated as of May 5, 2006 (the "Existing Securities
Purchase Agreement"), pursuant to which, among other things, the Investors
purchased from the Company (i) senior secured convertible notes (the "Existing
Notes"), which are convertible into shares of the Company's common stock, par
value $0.0001 per share (the "Common Stock") (the Existing Notes as converted,
the "Existing Conversion Shares"), in accordance with the terms thereof and (ii)
warrants (the "Existing Warrants"), which are exercisable into shares of Common
Stock (the "Existing Warrant Shares").

B.  

In connection with the execution and delivery of the Existing Securities
Purchase Agreement, the Company entered into that certain Registration Rights
Agreement, dated May 12, 2006 (the "Existing Registration Rights Agreement"), by
and among the Company and the Investors, pursuant to which the Company agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Existing Registration Rights Agreement) under the Securities
Act of 1933, as amended (the "1933 Act"), and the rules and regulations
promulgated thereunder, and applicable state securities laws.

C.  

The Existing Notes are secured by a first priority, perfected security interest
in all of the assets of the Company and the stock and assets of each of the
Company's subsidiaries, as evidenced by (i) the Pledge Agreement, dated as of
May 12, 2006, by and among the Company, Global Jewelry Concepts, Inc., Techline
Jewelry, Inc. and Castlerigg Master Investments Ltd., as Collateral Agent (the
"Pledge Agreement"), (ii) the Security Agreement, dated as of May 12, 2006, by
and among the Company, Global Jewelry Concepts, Inc., Techline Jewelry, Inc. and
Castlerigg Master Investments Ltd., as Collateral Agent (the "Security
Agreement") and (iii) the Guarantee dated as of May 12, 2006, by and between
Global Jewelry Concepts, Inc. and Techline Jewelry, Inc. (the "Guarantee", and
together with the Pledge Agreement, the Security Agreement and any ancillary
documents related thereto, collectively the "Security Documents").

D.  

 The Company and certain of the Investors (the "Participating Investors") are
parties to that certain Securities Purchase Agreement, dated as of September
___, 2007 (the "New Securities Purchase Agreement"), pursuant to which, among
other things, the Participating Investors have agreed to exchange a portion of
their Existing Notes for (i) shares of Common Stock (the "New Common Shares"),
in accordance with the terms thereof and (ii) warrants (the "New Warrants"),
which are exercisable into shares of Common Stock (the "New Warrant Shares").





 

 

 







E.  

The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, (A) the Company and the Investor (solely if the
Investor is a Participating Investor) agree that the Company's issuance of the
number of New Common Shares as set forth on the signature page of the Investor
(the "New Common Share Amount") and a New Warrant exercisable into such number
of New Warrant Shares as set forth on the signature page of the Investor (the
"New Warrant Share Amount") to the Investor pursuant to the New Securities
Purchase Agreement on the Closing Date (as defined in the New Securities
Purchase Agreement) shall be made in exchange for an Existing Note, to be
delivered by the Investor to the Company for cancellation, in such principal
amount as set forth on the signature page of the Investor (the "Exchange
Amount"), without the payment by the Investor of any cash consideration or any
obligation to pay the Purchase Price (as defined in the New Securities Purchase
Agreement) and (B) the Company shall make a cash payment in U.S. dollars and
immediately available funds equal to the Investor of any amount equal to 120% of
the difference of (x) the sum of (A) the aggregate principal amount of the
Investor's Existing Notes and accrued but unpaid interest on the Existing Notes
as of the date hereof, which is set forth on the signature page of the Investor
(the "Existing Note Amount") and (B) the product of (I) the number of calendar
days during the period commencing on the date hereof and ending on the Closing
Date (as defined in the New Securities Purchase Agreement) and (II) the per diem
interest amount of the Existing Note of the Investor as set forth on the
signature page of the Investor, less (y) the Exchange Amount, if any (the
"Payoff Amount").

F.  

The exchange of the Existing Notes of the Participating Investors for the New
Common Shares and New Warrants is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the 1933 Act.

G.  

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings ascribed to them in the Existing Securities Purchase
Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:

1.

EXCHANGE AND PAYOFF OF EXISTING NOTES; RELEASE OF COLLATERAL

(a)

Payoff of Existing Note; Exchange of Existing Note.  Subject to satisfaction (or
waiver) of the conditions set forth in Sections 4 and 5 below, at the closing
contemplated by this Agreement (the "Closing"), the Investor shall surrender to
the Company its Existing Notes and the Company shall (A) pay to the Investor in
cash, the Payoff Amount by wire transfer of immediately available funds in
accordance with the Investor's wire instructions set forth on Exhibit A attached
hereto and (B) solely if the Investor is a Participating Investor, issue and
deliver to the Investor into such number of New Common Shares equal to the New
Common Share Amount and a New Warrant initially exercisable into such number of
New Warrant Shares equal to the New Warrant Share Amount.

(b)

Payment in Full.  In consideration of the payment in full of the Payoff Amount
to the Investor and the Payoff Amount (as defined in each Other Agreement (as





 

2

 







defined below)) to the Other Investors (collectively, the "Total Payoff
Amount"), the Investor hereby:

(1)

acknowledges and agrees that the payment of the Total Payoff Amount to the
Investors will constitute payment in full of the Existing Notes;

(2)

agrees to defer the payment of Interest and Principal on the Investor's Existing
Notes due on the October 1, 2007 Interest Date until the earlier of (i) the
Closing Date and (ii) the date this agreement is terminated pursuant to Section
7, but in no event later than October 31, 2007; and  

(3)

agrees that upon payment in full of the Payoff Amount to the Investor in
accordance with the Investor's wire instructions set forth on Exhibit A and
payment in full of the Payoff Amount (as defined in each Other Agreement (as
defined below)) to each of the Other Investors in accordance with each of the
Other Investors' wire instructions attached to the Other Agreements (the
"Pay-Off"), all security interests and liens which the Collateral Agent (as
defined in the Existing Securities Purchase Agreement) may have on any property
of the Company or its Subsidiaries shall thereupon terminate and be of no
further force and effect.

(c)

Release of Collateral.  

(1)

Upon oral or written confirmation by the Company that the Pay-Off has occurred,
the Investor hereby authorizes the Company to file the documents copies of which
are attached hereto as Exhibit B in such governmental offices and jurisdictions
as the Company deems necessary to effect the termination of all security
interest and liens against the Company by the Collateral Agent.

(2)

The Investor further agrees that, upon oral or written confirmation by the
Company that the Pay-Off has occurred, the Collateral Agent is hereby authorized
to, from time to time, at the expense and at the request of Company: (i) deliver
to the Company such financing statements, termination statements, releases,
assignments or other agreements or instruments, in form and substance reasonably
satisfactory to the Company, as the Company may reasonably request to evidence,
effect or confirm the release and termination of any and all security interests
and other liens against the Company by the Collateral Agent, (ii) deliver any
property of the Company held by the Collateral Agent as collateral for the
obligations of the Company that are being settled pursuant hereto and, as
applicable, instruct the relevant custodian to deliver such property to the
Company, and (iii) release any and all guarantees relating to the security
interests and liens against the Company by the Collateral Agent, if any,
together with any and all property securing such guarantees.

(d)

Ratifications.  Except as otherwise expressly provided herein, the Existing
Securities Purchase Agreement, Existing Registration Rights Agreement and each
other Transaction Document (other than the Security Documents and Existing Notes
being paid-off hereunder) is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects.





 

3

 







2.

REPRESENTATIONS AND WARRANTIES

(a)

No Event of Default.  The Company represents and warrants to the Investor that
no Event of Default (as defined in the Existing Notes) shall have occurred and
be continuing as of the date hereof.

(b)

Holding Period.  For the purposes of Rule 144, the Company acknowledges that the
holding period of the New Common Shares and New Warrants (including the
corresponding New Warrant Shares) may be tacked onto the holding period of the
Existing Notes, and the Company agrees not to take a position contrary to this
Section 2(b).  The Company’s representation, covenant and agreement set forth in
this Section 2(b) shall be subject in all respects to Rule 144 and other
applicable securities laws, as may be in effect from time to time.

3.

CERTAIN COVENANTS AND AGREEMENTS; WAIVER

(a)

Reasonable Best Efforts.  Each party shall use its reasonable best efforts
timely to satisfy each of the conditions to be satisfied by it as provided in
Sections 3, 4 and 5 of this Agreement.

(b)

Disclosure of Transactions and Other Material Information.  On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this Agreement
in the form required by the 1934 Act and attaching this Agreement (the "8-K
Filing").  From and after the filing of the 8-K Filing with the SEC, the
Investor shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing.  The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express written consent of the Investor.  The Investor
shall not have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents for any
such disclosure.  Subject to the foregoing, neither the Company, its
Subsidiaries nor the Investor shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of the
Investor, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
the Investor, the Company shall not disclose the name of the Investor in any
filing, announcement, release or otherwise.  





 

4

 







4.

CONDITIONS TO COMPANY'S OBLIGATIONS HEREUNDER.

The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:




(a)

The Investor shall have executed this Agreement and delivered the same to the
Company.

(b)

The Investor shall have delivered to the Company the Investor's Existing Note
for cancellation.

5.

CONDITIONS TO INVESTOR'S OBLIGATIONS HEREUNDER.

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor's sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:




(a)

The Company shall have executed this Agreement and delivered the same to the
Investor.

(b)

The Company shall have executed and delivered to the Investor the New Common
Shares being issued to the Investor at the Closing.

(c)

The Company shall have paid to the Investor its Payoff Amount in accordance with
the Investor's wire instructions set forth on Exhibit A.

(d)

Concurrently herewith, the transactions contemplated by the New Securities
Purchase Agreement shall have been consummated.  

(e)

Each of the Other Investors shall have (i) executed agreements identical to this
Agreement (the "Other Agreements") (other than proportional changes in the
numbers reflecting the different dollar amount of the Investor's Existing Notes,
New Common Shares, Payoff Amount and changes solely reflecting such Other
Investor's status, if applicable, as a Participating Investor), (ii) satisfied
or waived all conditions to the closings contemplated by such agreements, (iii)
if Participating Investors, surrendered their Existing Notes for New Common
Shares and New Warrants and (iv) received their applicable Payoff Amount by wire
transfer of U.S. dollars and immediately available funds in accordance with the
Investor's wire instructions set forth on Exhibit A attached hereto.

6.

TERMINATION.

In the event that the Closing does not occur on or before October 31, 2007 due
to the Company's or the Investor's failure to satisfy the conditions set forth
in Sections 5 and 6 hereof (and the nonbreaching party's failure to waive such
unsatisfied conditions(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such





 

5

 







breaching party at the close of business on such date without liability of any
party to any other party.  Upon such termination, the terms hereof shall be null
and void and the parties shall continue to comply with all terms and conditions
of the Transaction Documents, as in effect prior to the execution of this
Agreement.




7.

MISCELLANEOUS.

(a)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(b)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(c)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(d)

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(e)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.





 

6

 







(f)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(g)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(h)

Entire Agreement; Effect on Prior Agreements; Amendments.  Except for the
Transaction Documents in effect prior to this Agreement (to the extent any such
Transaction Document is not amended by this Agreement), this Agreement
supersedes all other prior oral or written agreements between the Investor, the
Company, their affiliates and Persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, holders of Notes or holders of the Warrants, as the case
may be.  The Company has not, directly or indirectly, made any agreements with
any of the Investors relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents.

(i)

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:

If to the Company:




House of Taylor Jewelry, Inc.

9200 Sunset Boulevard, Suite 425

West Hollywood, California 90069

Attention:  Jack Abramov, President

Fax:  (310) 860-2661





 

7

 










With a copy (not constituting notice) to:




Law Offices of Aaron A. Grunfeld

9200 Sunset Boulevard, 9th Floor

Los Angeles, California 90069

Attention:  Aaron A. Grunfeld, Esq.

Fax:  (310) 788-6677




If to the Investor, to the address below the signature of the Investor,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:  (212) 756-2000

Facsimile:

(212) 593-5955
Attention:

Eleazer N. Klein, Esq.




or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
 Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(j)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns in accordance
with the terms of the Existing Securities Purchase Agreement.

(k)

Survival.  Unless this Agreement is terminated under Section 7, the
representations and warranties of the Company and the Investor contained herein
and the agreements and covenants set forth herein shall survive the Closing.

(l)

Remedies.  The Investor and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law.  Any
Person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by law.  Furthermore, the Company
recognizes that in the event that it fails to perform, observe, or discharge any
or all of its obligations under this Agreement, any remedy at law may prove to
be inadequate relief to the Investor.  The Company therefore agrees that the
Investor shall be entitled to seek temporary and





 

8

 







permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

(m)

Indemnification.  In consideration of the Investor's execution and delivery of
the Transaction Documents, acquiring the Securities thereunder and entering into
this Agreement and in addition to all of the Company's other obligations under
the Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless the Investor and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by the Investor pursuant to Section 4(c), or (iv) the status of
the Investor or holder of the Securities as an investor in the Company pursuant
to the transactions contemplated by the Transaction Documents.  To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.  Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 8(m)
shall be the same as those set forth in Section 6 of the Existing Registration
Rights Agreement.

(n)

Independent Nature of Investor's Obligations and Rights.  The obligations of the
Investor under any Transaction Document (including this Agreement) are several
and not joint with the obligations of any Other Investor, and the Investor shall
not be responsible in any way for the performance of the obligations of any
Other Investor under any Transaction Document.  Nothing contained herein or in
any other Transaction Document, and no action taken by the Investor pursuant
hereto, shall be deemed to constitute the Investor and Other Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investor and Other Investors are in any way acting
in concert or as a group, and the Company will not assert any such claim with
respect to the obligations or the transactions contemplated by the Transaction
Documents and the Company acknowledges that the Investor and Other Investors are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company





 

9

 







acknowledges and the Investor confirms that the Investor has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors.  The Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any Other Investor to be joined as an
additional party in any proceeding for such purpose.

[Signature Page Follows]





 

10

 
















IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.




COMPANY:

HOUSE OF TAYLOR JEWELRY, INC.

By:


Name:

Title:  

 








10490225.7

 

 

[Signature Page to Exchange and Payoff Agreement]










IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.




INVESTOR:

CASTLERIGG MASTER INVESTMENTS LTD.

By:


Name:

Title:   

Address:

____________________________


____________________________


____________________________


____________________________

Existing Note Amount:

________________

Per Diem Interest Amount: _____________

  

Please check if Investor is a Participating Investor

acquiring New Common Shares and New Warrants


(Complete box below if applicable)







Exchange Amount:  ___________________




New Common Share Amount: ___________




New Warrant Share Amount:____________







 





10490225.7

 

 

[Signature Page to Amendment Agreement]


